    Case 1:20-cv-05441-KPF Document 30-1 Filed 07/28/20 Page  1 of 3
                                                           C OMMITTEE M EMBERS
COMMITTEE ON OPEN GOVERNMENT
STATE OF NEW YORK                                                                        R O A NN M. D ESTITO
DEPARTMENT OF STATE                                                                          P ETER D. G RIMM
ONE COMMERCE PLAZA                                                                               M. J EAN H ILL
99 WASHINGTON AVENUE                                                                          K ATHY H OCHUL
ALBANY, NY 12231-0001                                                                     H ADLEY H ORRIGAN
TELEPHONE: (518) 474-2518                                                               R OBERT M UJICA , J R .
FAX: (518) 474-1927                                                                        R OSSANA R OSADO
WWW.DOS.NY.GOV/COOG/                                                                        D AVID A. S CHULZ
                                                                                        S TEPHEN B. W ATERS
                                                                                               C HAIRPERSON
                                                                                         F RANKLIN H. S TONE

                                                                                        E XECUTIVE D IRECTOR
                                                                                        S HOSHANAH B EWLAY




By electronic mail only

July 27, 2020

Sarah A. Lafen, Esq.
City of Syracuse
SLafen@syrgov.net

The staff of the Committee on Open Government is authorized to issue advisory opinions. The ensuing
staff advisory opinion is based solely upon the information presented in your correspondence, except as
otherwise indicated.

Dear Ms. Lafen,

I am writing in response to your request for an advisory opinion regarding the obligations of the City of
Syracuse (the “City”) under the Freedom of Information Law (FOIL) in connection with requests for law
enforcement disciplinary records, specifically relating to unsubstantiated and unfounded complaints
against a police officer. In your inquiry, you note that Public Officers Law § 86(6)(a) defines “law
enforcement disciplinary records” to include “complaints, allegations, and charges against an employee.”
You ask whether “an employer of a law enforcement employee could lawfully withhold unsubstantiated
and unfounded complaints against an officer, or if the employer is obligated to disclose all complaints
against an employee regardless of outcome.” I note that yours is the first, but not the only, inquiry we
have received in recent weeks asking this question.

As you know, until very recently, personnel records of police officers, corrections officers, and paid
firefighters that were used to evaluate performance toward continued employment were specifically
exempted from disclosure by state statute: Civil Rights Law § 50-a and, because of this, Public Officers
Law § 87(2)(a). On June 12, 2020, however, Governor Andrew M. Cuomo signed into law Chapter 96 of
the Laws of 2020 repealing Civil Rights Law § 50-a and amending FOIL to add certain provisions relating
to law enforcement disciplinary records. Where prior to June 12, 2020, access to personnel records of a
police officer was governed by § 50-a and the resulting FOIL exemption pursuant to § 87(a)(2), ending
the FOIL analysis immediately, access is now governed by FOIL alone.

As a general matter, FOIL is based upon a presumption of access. All records of an agency are available
except to the extent that records or portions thereof fall within one or more grounds for exemption
appearing in § 87(2)(a) through (q) of the Law. Section 87(2)(b) of FOIL, a provision which until June 12,
2020, had not been applied to law enforcement disciplinary records because of Civil Rights Law § 50-a,
permits an agency to withhold records or portions of records which “if disclosed would constitute an
unwarranted invasion of personal privacy under the provisions of subdivision two of section eighty-nine of
this article . . . .” As you note in your inquiry, the Committee on Open Government has frequently
addressed issues relating to rights of access to disciplinary records of public employees pursuant to this
subsection of the FOIL.
           Case 1:20-cv-05441-KPF Document 30-1 Filed 07/28/20 Page 2 of 3
Sarah Lafen
July 27, 2020
Page 2 of 3


In FOIL Advisory Opinion 17195, staff of the Committee opined that a record of an unsubstantiated or
unfounded complaint may be withheld under FOIL where the agency determines such complaint would
constitute an unwarranted invasion of personal privacy:

          The exception of significance is § 87(2)(b), which authorizes an agency to
          withhold records insofar as disclosure would constitute “an unwarranted invasion
          of personal privacy.” Although the standard concerning privacy is flexible and
          may be subject to conflicting interpretations, the courts have provided substantial
          direction regarding the privacy of public employees. It is clear that public
          employees enjoy a lesser degree of privacy than others, for it has been found in
          various contexts that they are required to be more accountable than others. The
          courts have found that, as a general rule, records that are relevant to the
          performance of one’s official duties are available, for disclosure in such instances
          would result in a permissible rather than an unwarranted invasion of personal
          privacy . . . . Conversely, to the extent that records are irrelevant to the
          performance of one’s official duties, it has been found that disclosure would
          indeed constitute an unwarranted invasion of personal privacy . . . . [W]hen
          allegations or charges of misconduct have not yet been determined or did not
          result in disciplinary action, the records relating to such allegations may, in my
          view, be withheld, for disclosure would result in an unwarranted invasion of
          personal privacy [see e.g., Herald Company v. School District of City of
          Syracuse, 430 NYS 2d 460 (1980)]. Further, to the extent that charges are
          dismissed or allegations are found to be without merit, I believe that they may be
          withheld based on considerations of privacy.

Committee staff have issued similar opinions in FOIL AO 19771, FOIL AO 16764, FOIL AO 12802, FOIL
AO 12722, FOIL AO 11747, FOIL AO 9463, and FOIL AO 7602. In sum, Committee staff have long
advised that where an agency determines that a record of an unsubstantiated or unfounded complaint
would, if disclosed (even in a redacted form (see, e.g., FOIL AO 19771)), constitute an unwarranted
invasion of personal privacy, such record need not be disclosed.

The new provisions of FOIL did not make changes to provisions concerning personal privacy as defined
in § 87(2)(b). Based on our long-standing interpretation that requires an agency to determine if an
unsubstantiated or unfounded complaint against an employee would, if disclosed, constitute an
unwarranted invasion of personal privacy, and absent language expressing that the legislature intended
that law enforcement disciplinary records should enjoy less protection than the disciplinary records of
other government employees, we do not impute such an intent. Moreover, while no court has yet issued
an opinion formally answering the question whether unsubstantiated complaints against law enforcement
personnel must be disclosed pursuant to FOIL, at least two have recently temporarily enjoined the
disclosure of such complaints pending a final determination.1

In further support of this interpretation, there is a suggestion in the new FOIL provisions that some law
enforcement disciplinary records, which the legislature calls “technical infractions” (FOIL § 89(2-c)), enjoy
greater (rather than less) protection than such infractions contained in the disciplinary records of other
government employees. In other words, while there is some express language in the statute to render
certain records of law enforcement agency employees less available than those of other government
employees, there is nothing in the statute to suggest that the legislature intended that any of the records


1 See https://gothamist.com/news/federal-judge-blocks-release-nypd-misconduct-records-orders-nyclu-keep-records-secret (U.S.
District Court for the Southern District of New York) and https://buffalonews.com/news/local/crime-and-courts/city-of-buffalo-blocked-
from-releasing-portions-of-police-disciplinary-records/article_2acfc25c-cde6-11ea-8d7f-3b130bc09a73.html (New York State
Supreme Court).
          Case 1:20-cv-05441-KPF Document 30-1 Filed 07/28/20 Page 3 of 3
Sarah Lafen
July 27, 2020
Page 3 of 3


of law enforcement agency employees be more available than the records of other government
employees.

Accordingly, it is our opinion, in the absence of judicial precedent or legislative direction, that the law does
not require a law enforcement agency to disclose “unsubstantiated and unfounded complaints against an
officer” where such agency determines that disclosure of the complaint would constitute an unwarranted
invasion of personal privacy, but also does not require an agency to withhold such a record. Rather, as
with all of the FOIL exemptions except § 87(2)(a), which no longer applies to this situation since the
repeal of § 50-a, an agency may, but not must, withhold as exempt a record meeting the criteria for such
exemption. In light of the repeal of § 50-a, a request for disciplinary records relating to a police officer
must be reviewed in the same manner as a request for disciplinary records of any other public employee.
As such, based on our prior analyses of the disclosure requirements relating to disciplinary records of
government employees generally, when allegations or charges of misconduct have not yet been
determined or did not result in disciplinary action, the records relating to such allegations may in our view
be withheld where the agency determines that disclosure would result in an unwarranted invasion of
personal privacy. In addition, to the extent that charges are dismissed, or allegations are found to be
without merit, we believe that those records also may be withheld based on considerations of privacy.

Thank you for your inquiry.

                                           Very truly yours,

                                           /s/ Shoshanah       Bewlay

                                           Shoshanah Bewlay
                                           Executive Director

SVB/ko
